MIDDLETON, J,
(dissenting).
The only question in the instant case is whether by the provisions of §5983 GC, the plaintiff is restricted in the amount of her recovery to the sum of fifty dollars. The facts are not in dispute. The plaintiff arrived by taxi at the Netherland Plaza Hotel. The doorman picked up her suitcase and placed it at the foot of the staircase leading to the hotel lobby. The doorman directed plaintiff to leave the suitcase with him, and stated that a bell boy would be sent to bring it to her. Plaintiff then proceeded up the stairs to the clerk’s desk to register, and, immediately after registering, a bell boy was sent to get the suitcase, and found it had dissappeared. It has not been recovered, and at the time it was lost it contained several items of jewelry and personal wearing apparel.
To plaintiff’s petition the defendant filed a general denial, and on trial offered no evidence.
Judge O’Hara, delivering the opinion for the court in the case of Palace Hotel Co. v. Medart, 87 Oh St 130, 100 N. E. 317, 319, Ann. Cas. 1913E, 860, construes §4427a, now §5983 GC, as follows: “Section 4427a was originally enacted on April 27, 1896 (92 O. L. 322), as ‘supplemental’ to Section 4427, which was then amended and re-enacted, and both were made parts of what was designated ‘An act to amend and supplement Section 4427 of the Revised Statutes of Ohio.’ The supplemental section expressly refers to the other, and they seem to be component parts of one plan or purpose, which is to provide a limitation upon the amount of the liability of the innkeeper for the property of every sore or description of his guest that may or should be directly placed in his charge. This is clear as to the original section with reference to money, jewelry and other valuables, and the language used in the supplemental section indicates that the property referred to is to be presented in the convenient and usual form of either a trunk, valise, box, bundle, or package for checking or storage in a place specially adapted and devoted to that purpose.”
*174While the property lost in the Palace Hotel case was in the guest's room, the reasoning used by Judge O’Hara and the construction placed on Section 4427a is that the limitations of this section do not apply unless the property is placed directly in the innkeeper’s charge for checking or storing in a place specially adapted and devoted to that purpose. The limitations in this section as construed by Judge O’Hara do not apply to the facts in the instant case where possession of the suitcase was taken by the doorman pending the registration by the plaintiff as a guest.
It is my opinion that the Supreme Court in the Palace Hotel case has clearly stated that the limitations of §5983 GO do not apply to a loss of baggage occurring under the circumstances shown to have existed in the instant case. The judgment of the Court of Common Pleas and the Municipal Court should be affirmed.